—In a proceeding, inter alia, to invalidate petitions designating certain of the respondents as candidates in the Conservative Party primary election to be held on September 12, 1978, for the party position of County Committeeman from the 95th and 96th Assembly Districts, the appeal is from a judgment of the Supreme Court, Rockland County, dated August 28, 1978, which, after a hearing, denied the application. Judgment modified, on the law, by (1) deleting therefrom the provisions which, in effect, held that *964the designating petitions of Gary T. Ward and Michelle Ward (Election District 59) and Marion E. Barbera and Eleanor Moriarity (Election District 38) are valid, (2) substituting therefor a provision that these designating petitions are invalid and (3) directing that the Board of Elections remove the names of such respondents as candidates from the appropriate ballots. As so modified, judgment affirmed, without costs or disbursements. By order dated August 24, 1978, this court reversed the judgment of Special Term and remanded the proceeding for a further hearing, after which specific findings of fact were to be made with respect to certain objections. After the hearing was held and specific findings were made, Special Term, in the judgment now under review, denied the application to invalidate the designating petitions of certain of the respondents. Examination of the record indicates that the designating petitions of the afore-mentioned respondents incorrectly listed the Assembly District from which they were candidates for the party position of Conservative County Committeeman. This is an impermissible defect (see Matter of Vari v Hayduk, 42 NY2d 980; Matter of Rutter v Coveney, 38 NY2d 993). We have considered the other claims of alleged defects and find them to be without merit. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur.